Citation Nr: 0319042	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  97-18 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder.

2.  Entitlement to service connection for residuals of a 
right eye injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. B. Skinner, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1961 to 
March 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision in 
which the RO denied, inter alia, service connection for a 
chronic low back disability (characterized as low back pain) 
and service connection for residuals of a right eye injury 
(identified as a burn to the right eye).  The veteran filed a 
notice of disagreement in February 1997 and a statement of 
the case (SOC) was issued that same month.  The veteran 
submitted a substantive appeal in May 1997.

In June 1998, the veteran offered testimony during a hearing 
before an RO hearing officer; the transcript of that hearing 
is of record.

In January 1999, the Board remanded these matters to the RO 
for further evidentiary development.  The RO accomplished 
some of the development requested, continued the denial of 
the claims, and subsequently returned those claims to the 
Board.  

In August 2000, the Board again remanded the case to the RO 
for further evidentiary development.  Per the Board's 
instruction, the RO obtained additional evidence, but 
continued the denial of the claims (see March 2002 
supplemental SOC (SSOC)).  The RO returned these matters to 
the Board in August 2002.  

In September 2002, the Board undertook additional development 
of the issues on appeal, pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002).  




REMAND

At the outset, the Board also notes that, in November 2000, 
during the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  This liberalizing 
law is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions of 
the law, the VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In the December 1996 rating decision on appeal, the RO denied 
service connection for low back disability and for residuals 
of right eye injury on the basis that, although the veteran 
was treated for low back and eye problems in service, neither 
incident  resulted in permanent residual or chronic 
disability.  However, the veteran has contended that he has 
experienced continuing right eye and back problems since 
service.  Pursuant to the VCAA, VA's duty to assist includes, 
in compensation cases, arranging for the veteran to undergo 
medical examination when such evidence is needed to decide 
the claim.  See 38 U.S.C.A. § 5107A; 38 C.F.R. § 3.159.  
Hence, the primary basis for the Board's September 2002 
development was to obtain competent opinions as to the 
existence of a medical nexus between current eye and back 
disability and injury or disease in service.  Copies of 
letters sent to the veteran by a VA medical facility 
indicates that the veteran did not report for the eye and 
orthopedic examinations scheduled.  

However, since the issuance of the March 2002 supplemental 
SOC (SSOC) (the last time the RO reviewed the case), 
additional evidence added to the claims file pursuant to the 
Board's development does include records from the VA Medical 
Center (VAMC) in Columbia, South Carolina, dated from 1973 to 
1982.  Unfortunately, the Board is unable to render a 
decision on the basis of such evidence at this time. 

The provision of 38 C.F.R. § 19.9 essentially conferring upon 
the Board jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board, but not reviewed by the RO, 
has recently been held to be invalid.  Disabled American 
Veterans (DAV) v. Secretary of Veterans Affairs (Secretary), 
327 F.3d 1339 (Fed. Cir. 2003).  Hence, to avoid any 
prejudice to the veteran (e.g., Bernard v. Brown, 4 Vet. App. 
384 (1995)), this matter must be returned to the RO for 
consideration of the claim in light of all pertinent evidence 
and legal authority, to particularly include the evidence 
added to the claims file since the March 2002 SSOC.  

If the RO again denies either of the claims, the SSOC issued 
to the veteran and his representative explaining the reasons 
for the denial must include citation to and discussion of all 
additional, pertinent legal authority considered, to include 
the legal authority codifying/implementing the VCAA that is 
pertinent to the current claims on appeal (i.e., 38 C.F.R. 
§§ 3.102, 3.159) (not cited to in the March 2002 SSOC).  

The Board regrets that another remand of these matters will 
further delay a final decision in the matters on appeal, but 
finds that such action is necessary to ensure that all due 
process requirements are met.  Accordingly, these matters are 
hereby REMANDED to the RO for the following actions:

1.  The RO should adjudicate each of the 
claims on appeal in light of all 
pertinent evidence (to particularly 
include all evidence associated with the 
claims file since the March 2002 SSOC) 
and legal authority.  

2.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC (to include citation to 
and discussion of all pertinent VCAA 
legal authority, and full reasons and 
bases for the RO's determinations) and 
afford them the appropriate period of 
time for written or other response 
thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).






